 

Case 20-10343-LSS Doc 5200 Filed 06/02/21 Page 1 of3

- FILED

29 May 2021
9021 JUN-2 AMII: 09
Justice Lauri Selber Silverstein CLERK
BSA Bankruptcy Case U.S. 8 A HKRUPT CY COUR:
824 Market Street DISTRICT OF DEL:
6th Floor

Wilmington, DE 19801

Your Honor:

| am 74 years old. | have never discussed these matters with family (siblings or parents). | did seek
counseling a few times, but nothing that made a difference, at least not until | happened to receive a
prescription for panic attacks about 15 years ago.

| was a typical kid, loved school, had good friends, and enjoyed Scouting activities. | started as a Cub
Scout, then Boy Scout and Explorer Scout. | excelled. My father moved the family a couple times, which
initially wasn't a problem. But | was the new kid in a troop when | had an opportunity for a week-long
camping and hiking event.

We were issued half pup-tents. There was an odd number of scouts, so | was paired with the scout
leader, who had the other half of our tent. | thought that was all there was to it. | didn't know the man at
all. | barely knew the other scouts. | found out later he was a high school teacher. | was skinny. He was
not. Just an ordinary man, | thought.

During the first night, | awoke to the man opening my sleeping bag and beginning to massage me. As he
proceeded, | didn't cry out for help. | don't remember when | left the tent. Either the next morning, or the
following, | was approached by other scouts wanting to know why | was sleeping outside. They
volunteered that maybe the man had done something to me. They were aware that he had done this
before.

When one evening the weather turned to rain, rather than sleeping under a flat half tent, two scouts let
me add mine to theirs for a decent lean-to. Other than that, | wasn't accepted by the scouts, maybe for
not crying out. But | did cry when | asked a scout ranger if | could leave early.

Weeks later, while at a lodge, their alienation became more than | could take. | called my parents, asking
them to come and get me. My dad talked me out of leaving and quitting the troop, supposedly because |
was so close to getting the Eagle Scout Award.

| was no longer a happy teenager. | had difficulty making friends, when we again moved to another town.
This social anxiety stuck with me through most of my adulthood. Worse than that, | began to act out
sexually, mostly to girls and boys around puberty. | left home and got into misdemeanor troubles.

No friends, cash strapped, and horny, | attempted to rob a business that had taken the little cash | had. |
also attempted to assault the clerk, shooting her when she picked up the phone. She was able to identify
me. | was quickly arrested, convicted and sent to prison.
 

Case 20-10343-LSS Doc 5200 Filed 06/02/21 Page 2 of 3

While incarcerated, | got a Bachelor's Degree, as well as some vocational training, including editing the
prison publication. | sought counseling, but their willingness to help extended only to getting more
damning information to give to the parole board.

It's been 20 years since my release. Finding work | was trained for was unsuccessful. Various entities
showed interest, but it always came down to being an ex-con. So | took what | could get, plus handy man
work. | worked for a major department store for 10 years after helping to open a new location. | left,
unable to perform required tasks after sustaining a work injury requiring surgery.

My successes came from maturity and an unexpected source. | had panic attacks most of my adult life. |
mentioned this to a VA doctor. He prescribed a pill, which worked! But only recently did | discover what
else it did. Looking it up online, | discovered it also treats OCD and social anxiety disorder -- each of
which | had suffered since a teenager.

With just half a pill a day, without side-effects or ever feeling high, | haven't experienced those disorders
in years. | cannot attribute any of my recovery to any of the various talk therapies. Back then | had only
willpower to lift me, and metal bars to restrain me. Nowadays, | talk actively to strangers. And they say I'm
a pleasure to talk to. | also tweet.

Can | attribute all of my life's failures on a single hour? Of course not. But it makes some sense to me. |
am the only failure out of six kids, yet they say the smartest, and with the most potential according to my
father (who died in 1980). The five, after considerable discussion, allowed me to take care of our dear
mother at home during the last year of her life, succumbing to Alzheimer's in 2003. She had visited me in
prison every other Friday until she couldn't drive anymore.

It seems almost too late for anything to be done. The man who molested me would be in his 90s now,
more likely dead. Would he have regrets? BSA leaders recognize their mistakes now, if they didn't then.
I've talked to local leaders who now follow guidelines to weed out potential offenders. There is anger that
BSA will be hurt by the Court's decision. | don't want BSA to be destroyed by this, but there can't be
another blind eye turned after thousands were for so many years. Lives were partly destroyed, at the
least.

Survivors for the most part had to rely on their own strength and spirit to overcome what they lost in
themselves. We're old now, with multiple medical issues. A settlement won't make us whole or restore our
souls. We may need it, if only to let us know that we weren't totally forgotten or ignored. How much | lost
due to him and BSA negligence is for you to decide -- which is why I'm writing this letter. Even now, only
you and the attorneys (and maybe him) will ever know which one | am and what should have been done
differently for me, or for each of us.

This is my testimony.

 
 

SA — 70549

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Case 20-10343-LSS Doc 5200 Filed 06/02/21 Page 3 of 3
